DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed August 3, 2021, with respect to the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered and are persuasive in view of applicant’s amendments.  The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn. However, the double patenting rejections over U.S. Patent No. 10,178,423 and U.S. Patent No. 10,555,019 remain outstanding until properly filed terminal disclaimers are received.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s amendments which state the blocks for current and future programs are sized according to length of the program and blocks for past programs are not sized according to length renders the claimed invention allowable, as they are now directed towards the same invention as found in U.S. Patent No. 10,178,423 and U.S. Patent No. 10,555,019. While there are examples in the prior art regarding the dynamic assignment of block size to programs within an EPG (see for example, Fogelson et al. 2018/0192148 paragraph 0018), it appears as though applicant’s particular application appears novel in view of said prior art. As indicated above, the applicant will be in condition for allowance upon receipt of properly filed terminal disclaimers over said U.S. Patents.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,178,423. Although the claims at issue are not identical, they are not patentably distinct from each other. The office action issued March 3, 2021 mapped the outstanding claim limitations to those found in U.S. Patent No. 10,178,423, and the addition of limitations regarding block size to the outstanding claims serves to further narrow the differences in claim language such that there is not patentable distinction. See claim 1 of U.S. Patent No. 10,178,423 which states:
“…displaying at the client device in the viewport, the past program guide information including the second plurality of channel identifiers and the on-demand program information, wherein the second plurality of channel identifiers are listed vertically and blocks corresponding to on-demand programs are not sized according to the length of the on-demand programs and the blocks corresponding to the on-demand programs are listed chronologically such that a single display format between the past program guide information and the current or future guide information is preserved, wherein when a user scrolls horizontally within a row, only the items in that row scroll, wherein programs that have already aired but do not have rights to be played are removed and not displayed such that available programs are displayed without leaving large visual gaps in the viewport.”

This is analogous to the amended limitations of the outstanding application, which state:
“…wherein the current for future program guide information includes first blocks corresponding to current or future programs, the first blocks being sized according to the length of the current of future programs, and wherein the past program guide information includes second blocks corresponding to past programs, the second blocks not being sized according to the length of the past programs.”

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,555,019. Although the claims at issue are not identical, they are not patentably distinct from each other. The office action issued March 3, 2021 mapped the outstanding claim limitations to those found in U.S. Patent No. 10,555,019, and the addition of limitations regarding block size to the outstanding claims serves to further narrow the differences in claim language such that there is not patentable distinction. See claim 1 of U.S. Patent No. 10,555,019 which states:
“…displaying at the client device in the viewport, the past program guide information including the second plurality of channel identifiers, past program information, and on-demand program information, wherein the second plurality of channel identifiers are listed vertically and blocks corresponding to past programs are not sized according to the length of the past programs and the blocks corresponding to the past programs are listed chronologically such that a single display format that provides a seamless transition between the past program guide information and the current or future guide information is preserved.”

This is analogous to the amended limitations of the outstanding application, which state:
“…wherein the current for future program guide information includes first blocks corresponding to current or future programs, the first blocks being sized according to the length of the current of future programs, and wherein the past program guide information includes second blocks corresponding to past programs, the second blocks not being sized according to the length of the past programs.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421